DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stitt et al. (US 2018/0184268) in view of Golsch (US 2019/0299931).
Referring to Claim 1, Stitt teaches a vehicle object detection system (paragraph 55 which shows the system in a vehicle) comprising:
at least two BLE modules configured to communicate with each other (see two sensors 301 of fig. 7 communicating with each other and paragraph 158 which shows the sensors in a BLE based system) and measure RSSI values between the at least two BLE modules (see paragraph 158 which teaches observing the RSSIs at the sensors 310); and
a main controller configured to communicate with the at least two BLE modules to receive the measured RSSI values between the at least two BLE modules (see controller 120 of fig. 7 as well as paragraph 158 which teaches observing RSSI at the backchannel controller), wherein at least one of the main controller or at least one of the at least two BLE modules are configured to evaluate said measured RSSI values to detect an object between the at least two BLE modules in response to a change in said measured RSSI values (see end of paragraph 158 which teaches determining whether an obstructions exists between sensors according to observed RSSI).
Stitt does not teach alerting a vehicle user to a presence of an unauthorized object in response to detection of an object in a vehicle. Golsch teaches alerting a vehicle user to a presence of an unauthorized object in response to detection of an object in a vehicle (see paragraph 46 which shows the process of displaying an alert on a portable device after an unauthorized person enters a vehicle by detecting that a sensor has been tampered with and paragraph 25 showing that the sensors are in an interior of a vehicle making the only way a sensor is tampered with is if an unauthorized person is inside the vehicle and paragraph 29 which shows the system operable under BLE). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Golsch to the device of Stitt in order to better increase the user friendliness of the device while providing the user with higher security.
Claim 16 has similar limitations as claim 1.
Referring to Claims 2 and 17, Stitt also teaches the at least two BLE modules located within a vehicle (paragraph 56 which shows the vehicle including the equipment which includes more than one sensors as a part of the equipment within the vehicle).
Referring to Claim 3, Stitt also teaches the main controller configured to communicate with at least one of a safety system, remote start system, seat adjustment system or security system of a vehicle in response to detection of the object (paragraph 55 noting the door lock system as a safety and security system).
Referring to Claim 4, Stitt also teaches each BLE module includes a BLE transceiver configured to communicate with the main controller (paragraph 158 noting the BLE system means BLE transceivers to communicate).
Referring to Claim 5, Stitt also teaches the at least two BLE modules includes a first BLE module configured to communicate with a second BLE module to measure a first measured RSSI value between the first BLE module and the second BLE module (paragraph 158 which teaches BLE system and combinations of observing of RSSI), wherein at least one of the first BLE module, the second BLE module, or the main controller compares the first measured RSSI value to a predetermined RSSI value to determine the presence of an object between the first BLE module and the second BLE module (see end of paragraph 158 which teaches determining whether an obstructions exists between sensors according to observed RSSI).
Referring to Claim 6, Stitt also teaches a third BLE module configured to communicate with the first BLE module and the second BLE module to measure at least one additional measured RSSI value (see SENSOR 3 in fig. 7 and paragraph 56 which shows more than one sensors).
Referring to Claim 7, Stitt also teaches the predetermined RSSI value corresponds to the presence of a person between the first BLE module and the second BLE module (paragraph 158 noting the obstruction possibly being a human body).
Referring to Claims 8 and 19, Stitt also teaches the at least two BLE modules are calibrated to provide a baseline RSSI value corresponding to no object being detected, wherein at least one of the main controller or at least one of the at least two BLE modules are configured to compare the measured RSSI values to the baseline RSSI value to detect the object (paragraph 158 noting the detecting the presence or absence of an obstruction based on a measurement relative to a baseline).
Referring to Claims 9 and 18, Stitt also teaches the at least two BLE modules are configured to communicate the measured RSSI values to the main controller on predetermined time intervals (paragraph 4 noting the sensor information transmitted according to a gap time frame).
Referring to Claim 10, Stitt also teaches the main controller is configured to provide data to a localization algorithm based on what objects are to be detected (paragraph 160 which teaches environment specific algorithms).
Referring to Claim 11, Stitt also teaches the main controller is configured to communicate with the at least two BLE modules through a CAN or LIN connection (paragraph 39 which shows both LIN and CAN).
Referring to Claim 12, Stitt also teaches at least one of the at least two BLE modules is outside of a vehicle (paragraph 54 where the system is not in a vehicle and paragraph 55 which shows a device 110 located outside a vehicle).
Referring to Claim 13, Stitt also teaches the main controller communicates with a vehicle system through at least one of a LIN or a CAN (paragraph 39 which shows both LIN and CAN).
Referring to Claim 14, Stitt also teaches the at least two BLE modules each include a BLE transceiver, a microcontroller, and a link, wherein the at least two BLE modules are configured to evaluate said measured RSSI values to detect an object between the at least two BLE modules in response to a change in said measured RSSI values (paragraph 158 showing BLE system and microlocation system).
Referring to Claim 15, Stitt also teaches the change in measured RSSI value is a drop in RSSI value that indicates the presence of the object (paragraph 158 noting that it is obvious that signal strength will drop when there is an obstruction).
Referring to Claim 20, Stitt also teaches comparing the first measured RSSI value to a predetermined RSSI value using the main controller to determine the presence of an object between the first BLE module and the second BLE module (paragraph 158 noting the detecting the presence or absence of an obstruction based on a measurement or performance, including RSSI, relative to a baseline).

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
The Golsch reference was introduced to show teaching of alerting a vehicle user to a presence of an unauthorized object in response to detection of an object in a vehicle, and the more clear representation of the reference much more clearly shows how Golsch teaches the above limitation. Paragraph 46 which shows the process of displaying an alert on a portable device after an unauthorized person enters a vehicle by detecting that a sensor has been tampered with. In addition, paragraph 25 shows that the sensors are in an interior of a vehicle making the only way a sensor is tampered with is if an unauthorized person is inside the vehicle. This much clearly shows how Golsch teaches alerting a vehicle user to a presence of an unauthorized object in response to detection of an object in a vehicle.
Stitt and Golsch are properly combinable because firstly, the device of Golsch is BLE (paragraph 29), just like the system of Stitt. In addition, both systems are to be used within a vehicle. Giving the ability, by a skilled artisan, to alert a mobile device of a user when a sensor is tampered with to the device of Stitt would not affect the operability of the device of Stitt, and actually give the device of Stitt more benefit.
For the above reasons, the combination of Stitt and Golsch still teaches all the above claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648